Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Lamont Walker appeals the district court’s orders denying his various motions seeking reconsideration of the court’s previous denial of Walker’s 18 U.S.C. § 3582(c)(2) (2006) motion, to correct a clerical error, for appointment of counsel, for civil contempt, and based on a miscarriage of justice. We have reviewed *571the record and find no reversible error. Accordingly, we affirm the district court’s orders and deny Walker’s motion for a certificate of appealability. See United States v. Walker, No. 4:05-cr-00005-RBS-JEB-1 (July 28 & Nov. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.